     Case 2:18-cv-04837-DSF-GJS Document 20-1 Filed 03/04/19 Page 1 of 3 Page ID #:82




 1
      Stephen M. Doniger (SBN 179314)
      stephen@donigerlawfirm.com
 2    Scott Alan Burroughs (SBN 235718)
 3    scott@donigerlawfirm.com
      Trevor W. Barrett (SBN 287174)
 4    tbarrett@donigerlawfirm.com
 5    Justin M. Gomes (SBN 301793)
      jgomes@donigerlawfirm.com
 6    DONIGER / BURROUGHS
 7    603 Rose Avenue
      Venice, California 90291
 8    Telephone: (310) 590-1820
 9
      Attorneys for Plaintiff
10
                             UNITED STATES DISTRICT COURT
11

12                         CENTRAL DISTRICT OF CALIFORNIA
13
       ELLIOT MCGUCKEN,                         Case No.: 2:18-cv-04837-DSF-GJS
14                                              Hon. Dale S. Fischer Presiding
15     Plaintiff,                               DECLARATION OF ELLIOT
                                                MCGUCKEN IN SUPPORT OF
16                                              PLAINTIFF’S APPLICATION FOR
       v.
17
                                                DEFAULT JUDGMENT BY COURT
       DMI HOLDINGS, et al.,
18
                                                Date: April 1, 2019
19     Defendants.                              Time: 1:30 p.m.
20                                              Location: Courtroom 7D – 1st Street
21
               I, ELLIOT MCGUCKEN, declare as follows:
22
            1. I am above eighteen (18) years of age and am competent to give the
23
      testimony set forth below. Said testimony is given from my own personal
24
      knowledge. I make this declaration in support of Plaintiff’s Application for Default
25
      Judgment. If called as a witness I could and would competently testify as set forth
26
      below.
27
                                            - 1–
       DECLARATION OF ELLIOT MCGUCKEN IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT
                                    JUDGMENT BY COURT
     Case 2:18-cv-04837-DSF-GJS Document 20-1 Filed 03/04/19 Page 2 of 3 Page ID #:83




 1          2. I am a Los Angeles-based photographer. I am the author of a large portfolio
 2    of photographic works, and market these photographs to publications, brands and
 3    online media companies.
 4          3. I invest heavily in the production process for my photographs, as well as in
 5    the marketing of my photographs to publications and online media companies. My
 6    livelihood is based on my ability to market my services and license my works, and
 7    copyright infringement poses a significant threat to my business.
 8          4. I am the owner of six photographs at issue in this case (“Subject
 9    Photographs”), which I have registered with the United State Copyright Office.
10    Attached hereto as Exhibit 1 are true and correct copies of the Subject
11    Photographs and the corresponding Certificates of Registration.
12          5. In December of 2017 I discovered that Defendant DMI HOLDINGS, a New
13    Jersey Limited Liability Company, individually and doing business as
14    “DANGEROUS” (collectively, “Dangerous”) used and published copies of the
15    Subject Photographs online after removing and/or altering my copyright
16    management information and inserting its own “Dangerous” logo on the infringing
17    images, without my authorization or license. Attached hereto as Exhibit 2 are true
18    and correct copies of the infringing images as they appeared on Dangerous’
19    website as of May 31, 2018.
20          6. The Subject Photographs were registered with the United States Copyright
21    Office on December 18, 2017 and January 6, 2018. The registration numbers are
22    VA 2-089-218, VA 2-091-887, and VA 2-082-324.
23

24

25

26    ///
27
                                            - 2–
       DECLARATION OF ELLIOT MCGUCKEN IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT
                                    JUDGMENT BY COURT
     Case 2:18-cv-04837-DSF-GJS Document 20-1 Filed 03/04/19 Page 3 of 3 Page ID #:84




 1          I declare under the penalty of perjury and the laws of the United States of
 2    America that the above is true and correct.
 3
                           March 3rd
            Executed on ____________, 2019 in Los Angeles, California.
 4

 5

 6                                           By:    _______________________
                                                    Elliot McGucken
 7                                                  Declarant
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                            - 3–
       DECLARATION OF ELLIOT MCGUCKEN IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT
                                    JUDGMENT BY COURT
